Citation Nr: 0839933	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-18 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include as secondary to exposure to herbicides.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from January 1964 to January 
1966, and from March 1966 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from  March 2005 and September 2005 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO), located in Columbia, South Carolina, 
which, in pertinent part, denied the above claims.

In a May 2006 substantive appeal, the veteran appeared to 
raised the issue of entitlement to service connection for 
hypertension.  Additionally, in a November 2008 statement, , 
he also raised the issue of entitlement to an automobile 
allowance.  Neither of these issues have been adjudicated by 
the RO.  

Absent a decision, a notice of disagreement and a substantive 
appeal, the Board does not have jurisdiction of an issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993).  The issues are, therefore, referred 
to the RO for appropriate action.

The issue of service connection for a low back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Prior to promulgation of a decision in the appeal, in the 
November 2008 VA Form 21-4138, the veteran withdrew his 
appeal as to the issue of service connection for a 
respiratory disorder.




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the 
issue of service connection for a respiratory disorder, to 
include as secondary to exposure to herbicides, have been 
met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c) (2008) (as amended by 68 Fed. Reg. 13235 (April 18, 
2003)).

Prior to promulgation of a decision in the appeal, in the 
November 2008 VA Form 21-4138, the veteran withdrew his 
appeal as to the issue of service connection for a 
respiratory disorder.  As he has withdrawn the appeal, there 
remains no allegation of errors of fact or law for appellate 
consideration. Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Since the claim of entitlement to 
service connection for a respiratory disorder has been 
withdrawn, the provisions of the VCAA are not for 
application. 


ORDER

The claim for entitlement to service connection for a 
respiratory disorder, to include as secondary to exposure to 
herbicides, is dismissed without prejudice.


REMAND

An appeal consists of a timely filed notice of disagreement 
in writing, and after a Statement of the Case (SOC) has been 
furnished by the RO, a timely filed substantive appeal by the 
appellant.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2008).  

The veteran's claim of entitlement to service connection for 
a low back disorder was denied by rating decision dated in 
September 2005.  In a May 2006 VA Form 9, he indicated that 
he wished to appeal the claim of service connection for 
hypertension, as well as "degeneration of the spinal 
column."  

As the veteran's May 2006 contention was filed within one 
year following the September 2005 rating decision, and 
appears to be expressing disagreement with the decision as to 
the issue of service connection for a low back disorder, the 
Board will construe this as a timely filed notice of 
disagreement.  As such, he must be provided with an SOC as to 
the issue.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall provide the veteran an 
SOC addressing the issue of entitlement to 
service connection for a low back 
disorder.  He should be notified of the 
time limit within which an adequate 
substantive appeal must be filed in order 
to perfect an appeal of the issue.  
Thereafter, the issue is to be returned to 
the Board only if an adequate and timely 
substantive appeal is filed.

Thereafter, if deemed appropriate, the claim is to be 
returned to the Board, following applicable appellate 
procedure.  The veteran need take no action until he is so 
informed.  He has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


